UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A Amendment No. 1 CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): July 17, 2007 (May 30, 2007) TRAVELCENTERS OF AMERICA LLC (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdictionof Incorporation) 001-33274 (Commission File Number) 20-5701514 (IRS Employer Identification No.) 24601 Center Ridge Road, Westlake, Ohio (Address of Principal Executive Offices) 44145 (Zip Code) 440-808-9100 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note This Form 8-K/A amends information in Item 9.01 of our Current Report on Form 8-K, dated June 4, 2007 (the “Original Filing”), solely for the purpose of providing the financial statements and pro forma financial information required pursuant to Items 9(a) and (b) of Form 8-K in connection with the matters reported in Item2.01 of the Original Filing, which were omitted from the Original Filing pursuant to Items 9(a)(4) and 9(b)(2) of Form 8-K.This amendment does not modify or amend the other disclosures or Items in the Original Filing and this Form 8-K/A does not reflect events occurring after the date of the Original Filing or modify, amend or update disclosures affected by subsequent events. Item 9.01.Financial Statements and Exhibits. (a)Financial Statements of Business Acquired. Petro Stopping Centers, L.P. Audited Financial Statements* Report of Independent Registered Public Accounting Firm Consolidated Statement of Operations for the years ended December 31, 2006, 2005 and 2004 Consolidated Balance Sheet at December 31, 2006 and 2005 Consolidated Statement of Changes in Partners’ Capital (Deficit) for the years ended December 31, 2006, 2005 and 2004 Consolidated Statement of Cash Flows for the years ended December 31, 2006, 2005 and 2004 Notes to Consolidated Financial Statements Petro Stopping Centers, L.P. Unaudited First Quarter Consolidated Condensed Financial Statements* Consolidated Condensed Balance Sheets as of March 31, 2007 (unaudited) and December 31, 2006 Unaudited Consolidated Condensed Statements of Operations for the three months ended March 31, 2007 and 2006 Unaudited Consolidated Condensed Statements of Changes in Partners’ Capital (Deficit) for the three months ended March 31, 2007 and 2006 Unaudited Consolidated Condensed Statements of Cash Flows for the three months ended March 31, 2007 and 2006 Notes to Unaudited Consolidated Condensed Financial Statements (b)Pro Forma Financial Information. TravelCenters of America LLC Unaudited Pro Forma Financial Statements* Introduction to Unaudited Pro Forma Financial Statements Unaudited Pro Forma Consolidated Balance Sheet as of March 31, 2007 Unaudited Pro Forma Consolidated Statement of Operations for the three months ended March 31, 2007 Unaudited Pro Forma Consolidated Statement of Operations for the year ended December 31, 2006 Notes to Unaudited Pro Forma Consolidated Financial Statements *Previously reported in TravelCenters of America LLC’s Pre-Effective Amendment No. 1 to Registration Statement on Form S-1, File No. 333-143814, filed with the Securities and Exchange Commission on June 25, 2007, and incorporated herein by reference. (d)Exhibits. The following exhibits are filed herewith: Exhibit No. Description 2.1 Purchase Agreement, dated May 30, 2007, among TravelCenters ofAmerica LLC, Petro Stopping Centers, L.P., Petro Stopping Centers Holdings,L.P. and the partners of Petro Stopping Centers, L.P. and Petro Stopping CentersHoldings, L.P. (Incorporated by reference to Exhibit 2.1 of TravelCenters of America LLC’sCurrent Report on Form 8-K, filed on June 4, 2007, File No.001-33274) 10.1 Lease Agreement, dated as of May 30, 2007, by and among HPT PSCProperties Trust and HPT PSC Properties LLC as Landlord, and Petro Stopping Centers, L.P., as Tenant (Incorporated by reference to Exhibit10.1 of TravelCenters of America LLC’sCurrent Report on Form 8-K, filed onJune 4, 2007, File No. 001-33274) 10.2 Guaranty Agreement, dated as of May 30, 2007, made by TravelCenters ofAmerica LLC, as Guarantor, for the benefit of the Landlord under the Lease Agreement (Incorporated by reference to Exhibit 10.2 of TravelCenters of America LLC’sCurrent Report on Form 8-K, filed on June 4, 2007, File No. 001-33274) 10.3 Indenture, dated as of February 4, 2004, among Petro Stopping Centers, L.P., and Petro Financial Corporation, as Issuers, Petro Stopping Centers Holdings L.P. Petro Holdings Financial Corporation, and Petro Distributing, Inc., as Guarantors, and The Bank of New York, as Trustee, (Incorporated by reference to Exhibit 10.42 of Petro Stopping Centers Holdings, L.P.’sCurrent Report on Form 8-K, filed on February 23, 2004, File No. 333-87371) 10.4 First Supplemental Indenture, dated as of February 9, 2004, among Petro Stopping Centers, L.P. and Petro Financial Corporation, as Issuers, Petro Stopping Centers Holdings L.P., Petro Holdings Financial Corporation, and Petro Distributing, Inc., as Guarantors, and The Bank of New York, as Trustee, (Incorporated by reference to Exhibit 10.43 of Petro Stopping Centers Holdings, L.P.’sCurrent Report on Form 8-K, filed on February 23, 2004, File No. 333-87371) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRAVELCENTERS OF AMERICA LLC By: /s/ John R. Hoadley John R. Hoadley Executive Vice President, Chief Financial Officer and Treasurer Dated: July 17, 2007
